Citation Nr: 1445757	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an upper back condition.

2.  Entitlement to service connection for a low back condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from December 1999 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction rests with the RO in Roanoke, Virginia.  The Veteran testified at a June 2014 Board hearing held at the RO, a transcript of which is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During her June 2014 Board hearing, the Veteran testified that she had received treatment from Achieve Chiropractic both shortly after service, and again for multiple years prior to the hearing.  Review of the claims file reveals Achieve Chiropractic treatment records dated only beginning September 2011.  Remand is thus required so that any additional, outstanding treatment records identified by the Veteran at her hearing can be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Additionally, the January 2008 and March 2013 fee-basis examiners did not diagnose any upper or lower back disability on the basis that there was no pathology to render a diagnosis for either the cervical or lumbar spine.  However, the September 2011 and October 2011 Achieve Chiropractic records reflect diagnoses of cervicalgia and "mm spasm" (identified through diagnostic identifier 739.2 as "nonallopathic lesions, thoracic region").  Thus, it appears that a diagnosis was made during the course of the appeal period, even if the clinical findings at the March 2013 fee-basis examination did not support a diagnosis at that time.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication).  For these reasons, the Board finds that remand is required so that a new opinion, coupled with an examination if found to be necessary, can be obtained in order to determine the nature of any current upper or low back disability.

Accordingly, the case is REMANDED for the following actions:

1.  After procuring authorization from the Veteran, obtain all outstanding treatment records from Achieve Chiropractic dated from March 2008 to September 2011.  Document all attempts to secure this evidence in the claims file, including any responses from Achieve Chiropractic that the records are unavailable or do not exist.  If the records cannot be obtained, notify the Veteran and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Forward the Veteran's claims file to a qualified VA medical examiner and ask that he or she review the record.  Thereafter, the examiner should determine if the Veteran had any lumbar or cervical spine disability at any time since 2008, even if the clinical findings shown at the March 2013 fee-basis examination did not reflect pathology on which to base a current diagnosis.  In other words, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran met the criteria for a diagnosis of a lumbar or cervical spine disability at any point since 2008 even if such disability has since resolved.

If the examiner finds that the Veteran did NOT have any diagnosable upper or lower back disability at any time since 2008, he or she must explain why the September 2011 and October 2011 Achieve Chiropractic diagnoses ("cervicalgia (739.1)" and "mm spasm (739.2)"), do not constitute a diagnosable disability during the course of the appeal.

If the above opinion cannot be provided based solely on review of the Veteran's appellate record, schedule the Veteran for a new VA examination, during which a complete physical examination and all necessary related testing should be conducted, and after which the opinion requested above should be provided.

A complete rationale must be provided for any opinion stated.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state the reason or basis for the need to speculate (e.g. deficiency in the state of general medical knowledge, deficiency in the record or the examiner, etc.).

3.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



